Title: To James Madison from William Cooper, 3 November 1814
From: Cooper, William
To: Madison, James


        
          Sir,
          New York November 3d 1814
        
        If I were not entirely convinced that the highest interests of my country were connected, in some measure, with the subject of this letter, and that a due consideration of it would secure those interests, I should never have taken the liberty of directly troubling your Excellency with any of my projects, far less of repeating the application.
        Our Enemy has a great superiority of force on Lake Ontario: To remove that superiority by building additional ships is incurring a vast and uncertain expence, as there can be no known or necessary limit to the Enemy’s force. But to take or destroy the whole of their naval power on the Lake—to take or destroy Kingston, York and Fort George, to seize and hold any position on the St Lawrence above the rapids, which would secure the possession of all the Province above, is a measure which may be foreknown, both in its issue and its expence; and one which may be effected for less than it would cost to equalize their present force on the Lake with our own, by building ships.
        Congress, in appropriating half a million, for the construction of Floating Batteries, has acknowledged the feasibility of the plan I took the liberty of offering to Your Excellency a year ago. Your Excellency has given the preference to Mr Fulton’s model and materials. The documents of the War Office, will, I trust, show that it is now two years since I urged the same plan.
        Iron ball proof bulwarks over one foot of oak are lighter than wooden: In all other respects their superiority is immense: The difference of expence is a trifle: In England they would be cheaper.
        I propose that, immediately, a floating battery should be built at Oswego, about one hundred feet long, and fifty five wide, with cast iron bulwarks and wrought iron bomb proof deck. Nature herself seems to favour what reason sanctions. Forman’s furnace, at Onondago, would supply all the cast iron by water carriage. Of oak timber I have plenty to which the Government is welcome, having bought for my first battery, a vast quantity destined for the Montreal market, and detained by the Embargo. The banks of the river are covered with pine. Saw mills are numerous.
        
        Six inches of cast iron, over one foot of oak, are but as heavy as five feet of oak. But, in that situation, six inches of cast iron are impenetrable. For twelve shillings a day, or, at most, two dollars, Mechanics may be procured to complete the frame work of the battery, wherever wood is the material.
        I was stating estimates not worthy of consideration, when viewed with the object.
        All the wooden part of a battery of my plan might be constructed without even the workmen knowing that it was more than a repetition of my private enterprize. The engine might arrive at a given week. The Bulwarks might be put on in a fortnight after that work commenced. The Enemy could not, at farthest, have more than a months notice of the true object of the machine; and, if they had, could not counteract it. Most campaigns are planned on moral chances—this operation, mainly, on physical certainties.
        It is certain that steam will propell the battery. It is certain that the bulwarks will resist all the shot the Enemy fires. It is certain that the crew may be protected entirely. How many millions of money, and how many lives to effect, in the usual mode, or, perhaps, to attempt, what $150,000 would certainly accomplish!
        The cast iron will cost, delivered ready for bolting, about $30,000.
        
          
            
            $30.000
          
          
            The wrought iron for roof and bolts
            10.000
          
          
            Engine, set up
            20,000
          
          
            All other work, under
            40.000
          
          
            Guns, transportation, ammunition, &c
            say 50,000.
          
        
        In short the sum I state would cover all expences; and, compared with the object, is nothing.
        The Battery might carry twelve one hundred pound Columbiads, to fire shells and hot shot.
        It might be ready as soon as the Lake is navigable in the spring.
        I have briefly stated some leading facts. It should be recollected, that, on these subjects, my knowledge has been bought: Of course, I think I have asserted nothing that I do not know.
        The trifling immediate interest which I may have in the adoption of my plan can never be construed into selfishness. In any better situation of my country I would pay more to suppress it; for I know, experimentally, the extreme anxiety of the British Government respecting any invention which can affect her naval power. I could have received any sum for suppressing my invention. It reduces France and England to their natural physical strength. The factitious power of the British navy can not long protect her from invasion.
        
        All the experiments necessary may be tried in Washington for one hundred dollars. Mine have cost me many thousands.
        I request Your Excellency to return me the ⟨o⟩riginal, or a copy, of the letter written on the subject a year ago.
        Your Excellency’s Obedt: Humble Servant
        
          William Cooper
        
      